This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said judgment except in this, to-wit: There is not found in the pleadings nor in the proof sufficient basis to support a judgment for attorney's fees. The record shows that the judgment included *Page 865 
the sum of $500.00 for attorney's fees. If the plaintiff in the Court below shall within ten days of the filing of the mandate enter a remittitur in the sum of $500.00, the remainder of the judgment will stand affirmed as of the date the same was originally rendered. Otherwise, the judgment will be reversed. It is so ordered.
Affirmed on remittitur.
WHITFIELD, P.J., AND TERRELL AND BUFORD, J.J., concur.
STRUM, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.